


110 HR 3039 IH: Farmland Relief Act of

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3039
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mr. Smith of Nebraska
			 (for himself, Mr. Linder,
			 Mr. Bartlett of Maryland,
			 Mr. Lamborn,
			 Mr. Bishop of Utah,
			 Mr. Brady of Texas,
			 Mr. Pearce,
			 Mr. Kline of Minnesota,
			 Mr. Campbell of California,
			 Mr. Gingrey,
			 Mr. Pitts,
			 Mr. Marchant,
			 Mr. Akin, Mr. Herger, Mr.
			 Price of Georgia, Mr. Wilson of South
			 Carolina, Mr. Shadegg, and
			 Mr. McCarthy of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the time that taxpayers may use to make a tax-free exchange of like kind
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Farmland Relief Act of
			 2007.
		2.Doubling of period for
			 making tax-free like kind exchange
			(a)In
			 generalParagraph (3) of section 1031(a) of the Internal Revenue
			 Code of 1986 (relating to exchange of property held for productive use or
			 investment) is amended—
				(1)by
			 striking 45 days and inserting 90 days,
				(2)by striking
			 180 days in the text and inserting 360 days,
			 and
				(3)by striking
			 180
			 days in the heading and inserting
			 360
			 days.
				(b)Effective
			 dateThe amendment made by this section shall apply to transfers
			 after the date of the enactment of this Act in taxable years ending after such
			 date.
			
